Citation Nr: 1229345	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for ulcerative colitis with ileostomy and hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1964 to December 1971.  He also had periods of inactive duty for training and active duty for training from July 1977 to March 1982 with the Wisconsin National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for ulcerative colitis with ileostomy and hernias, which he states was incurred or aggravated while he was at a two-week training camp with the Wisconsin Army National Guard from April 1981 to May 1981.  See April 2008 and June 2009 statements.  He reported experiencing gastrointestinal symptoms after eating hot dogs while at training camp.  See May 1981 hospital records.  Private and VA treatment notes document that the Veteran has a current diagnosis of ulcerative colitis and receives care for his ileostomy and related issues.  The Board has determined that, prior to adjudicating the Veteran's appeal on the merits, further development is required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  The term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 04-2002.

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  The term "active duty for training" means, in the case of members of the National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32 [32 USCS § 316, 502, 503, 504, or 505], or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.  See Latsch v. Shinseki, 08-1484, 2009 WL 3157557 (Vet. App. Sept. 30, 2009) (non-precedential) ("inactive duty for training means non-full time duty for reservists as prescribed by the Secretary of each military department (commonly in the form of weekend drills and two-week yearly training periods))."  38 U.S.C.A. § 101(23)(A)).  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited "for any persuasiveness or reasoning it contains"). 

The Court has observed that "ulcerative colitis is defined as 'a nonspecific inflammatory disease of the colon of unknown cause characterized by diarrhea with discharge of mucus and blood, cramping abdominal pain, and inflammation and edema of the mucous membrane with patches of ulceration,'"  citing Webster's Medical Desk Dictionary 740-41 (1986).   Smart v. Brown, 8 Vet. App. 145 (1995) WL 412992 (Vet. App.) (non-precedential).

Using the definitions of "injury" and "disease" provided by VA's General Counsel, and the Court's adopted definition of ulcerative colitis as "a nonspecific inflammatory disease of the colon," the Board finds that ulcerative colitis is a disease and not an injury.  Accordingly, service connection will only be warranted if said disease was incurred in or aggravated during a period of ACDUTRA, as diseases incurred during INACDUTRA are ineligible for service connection.  

The Board must determine whether the Veteran's ulcerative colitis was incurred in or aggravated during ACDUTRA.  Here, the Board notes that the Regional Office denied the Veteran's claim on the basis that any service-either ACDUTRA or INACDUTRA-could not be confirmed for May 1981.  Indeed, while service personnel records (SPRs) document specified periods of active duty for training, they do not reflect active duty for training during April 1981 or May 1981-the time when the Veteran alleges his disability was incurred or aggravated.  The RO has made a formal finding of unavailability for additional SPRs from the Veteran's National Guard service.   

However, based on the totality of the evidence, the Board finds that the Veteran had National Guard service during April 1981 and May 1981.  A report of military pay lists the Veteran as being paid for the dates April 25 and May 1-3 of 1981.  See letter received October 1981.  May 1981 private hospital records corroborate the Veteran's allegation that he had gastrointestinal symptoms while at an Army camp.  A March 1982 letter written from the Veteran to his state senator similarly recounts his claim that he suffered gastrointestinal symptoms in May 1981 while on military training and that he was hospitalized the following day.

What the Board is unable to determine is whether the April-May 1981 service was ACDUTRA or INACDUTRA service.  Such a determination is central to the Veteran's claim.

VA has a duty to assist a veteran in the development of the claims.  38 U.S.C.A. § 5103A (West 2002).  The Veteran has suggested VA seek income tax records from the April-May 1981 time period to help substantiate his claim.  See June 2009 statement.  It is the Veteran's responsibility to submit such records.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chap. 4, Section 11(b).  This aside, the Board believes that pay stubs from April-May 1981 would be the most informative, since the question is not whether the Veteran was paid, but rather for what type of service-ACDUTRA or INACDUTRA-he was paid.  On remand, the RO should attempt to obtain these pay stubs.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service, the National Personnel Records Center and any other appropriate repository and request the Veteran's pay stubs from the Wisconsin National Guard from April 1981 through May 1981.

Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

2.  If and only if ACUDTRA service for the April-May 1981 timeframe is confirmed from any records obtained, schedule the Veteran for a VA examination to determine the etiology of the Veteran's ulcerative colitis with ileostomy and hernias.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the condition.  
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's ulcerative colitis with ileostomy and hernias, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to eating hot dogs while serving in the National Guard, or is otherwise causally related to National Guard service.  If the Veteran's ulcerative colitis with ileostomy and hernias is related to service, the examiner should specifically note whether the condition preexisted service and was permanently worsened during National Guard service, or was initially incurred in National Guard service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


